{¶ 20} I concur in the majority's judgment, but I write separately because I am concerned about the pragmatic effect of this decision. I am concerned that if such subsequent claims are not barred, consumers will be needlessly forced to defend numerous separate lawsuits. The ramifications could be onerous. First, to pay to defend against multiple lawsuits, debt-laden consumers might be forced to assume even greater financial burdens, taking out second or third mortgages on subsequent real estate purchases. This cycle could lead to consumers' overextending themselves financially and facing additional subsequent foreclosure actions. Second, I believe that these subsequent lawsuits for money due, which could be resolved in conjunction with an initial foreclosure action, would clog the dockets of our trial courts. I am concerned that the result we are compelled to reach today will perpetuate financial insecurity for consumers and have a negative impact on judicial economy.